Turney, J.,
delivered the opinion of the court.
The statute which provides that no action shall be brought whereby to charge a party upon a special promise to answer for the debt, default, or miscarriage of another, unless such promise or agreement be in writing, etc., does not, in the opinion of a majority *544of the court, apply to the facts of this case, and can in no way effect it. The land was bought at a stipulated price, to be paid at stated times, one of the payments to be made to Moore & Miller. While it is true the vendor was indebted in that sum to Moore & Miller, and such indebtedness was the inducement moving him to have the defendant undertake to pay to Moore & Miller, still it was nevertheless an undertaking by the defendant to pay his own debt, and not the debt of the vendor of the land, and although the payment, when made, would have the effect to discharge the vendee’s obligation to Moore & Miller, yet that indebtedness would be in no manner changed or altered before the payment. The defendant undertakes and promises alone for himself for a valuable consideration. He was satisfied with the price, and it can make no difference to him to whom he shall pay it, so he complies with the terms of his own contract. By his contract he created an indebtedness from himself to Moore & Miller, and should not be heard to gainsay it. We think the case of Campbell v. Findley, 3 Plum., 330, is unsustainable, and must be overruled.
He verse the judgment.